Citation Nr: 9902907	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1963 to July 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veterans bilateral hearing loss 
and back disability.


REMAND

This matter was before the Board in April 1998, at which time 
the issue of service connection for the veterans back 
disorder was denied and the issue of entitlement to service 
connection for bilateral hearing loss was remanded to the RO.  
In that remand, the Board requested that the veteran undergo 
a VA audiometric examination to determine the current extent 
of the veterans hearing loss disability.  Further, the Board 
requested that the examiner render an opinion, to the extent 
possible, as to the date of onset of any hearing loss or 
tinnitus, and state whether the veterans current disorders 
are consistent with, and more likely than not, a result of 
noise exposure during the veterans period of service.  
Alternatively, the examiner was asked to state if the 
veterans hearing loss and tinnitus could be dissociated from 
any inservice event or incident.

As an initial matter, the Board must note that, as in the 
instant case, where the RO fails to comply with the 
directives included in a prior remand, the matter must be 
remanded again for additional development.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case before the 
Board, the report from the May 1998 examination noted that 
the veteran reported constant tinnitus; however, the examiner 
did not render an opinion as to its presence at that time.  
Further, the examiner reported that upon a review of the 
veterans claims file, the evidence showed that the veteran 
demonstrated hearing acuity within normal limits bilaterally 
by VA criteria at the time of enlistment and discharge from 
service.  However, it was pointed out the prior remand that 
under the law, the veteran did show hearing impairment during 
service.  The veteran showed readings of higher than twenty 
decibels during an inservice examination in March 1964 and at 
separation in June 1967.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Moreover, neither a rationale was provided 
nor a complete opinion rendered as to the onset and etiology 
of the veterans current hearing loss.

In this case, the RO failed to return the May 1998 
examination report to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).  The Board notes that the report is 
not in compliance with the remand directives in that it does 
not contain sufficient detail so as to be able to render a 
fair and equitable determination of service connection.  In 
light of the foregoing, the Board regrets any delay caused by 
this remand.  However, to ensure that the veterans rights 
have been duly considered, the Board requests the following 
action:

1.  The veteran should be afforded a VA 
examination by an Ear, Nose, and Throat 
(ENT) specialist to determine, to the 
extent possible, the etiology of the 
veterans current hearing loss.  In 
particular, the examiner should obtain a 
history of noise exposure from the 
veteran and comment on the possible 
relationship between the veterans 
claimed acoustic trauma in service and 
his current bilateral hearing loss 
disability.  The claims folder should be 
made available to the examiner for review 
before and during the examination.  A 
complete rationale must be given for any 
opinions and conclusions rendered 
throughout such examination.

2.  The RO should then again review the 
veterans service connection claim.  All 
pertinent law and regulations should be 
considered.  If the veterans claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, any 
additional pertinent law and regulations 
and a complete discussion of the action 
taken on the veterans claim.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
